Title: The Comte de Vergennes to the Commissioners: A Translation, 13 May 1778
From: Vergennes, Charles Gravier, Comte de
To: First Joint Commission at Paris,Adams, John


      
       Versailles 13 May 1778
      
      The Farmers General have just brought to my attention a report concerning the refusal of S. Tucker, captain of the American frigate the Boston, to submit to a visit on board by the clerks of the farm. I see in this document that the captain based his refusal on the exemption that, he said, is granted to all war vessels. Before making a decision regarding this claim, we must first ascertain if the Boston really is a war vessel belonging to the United States or whether it is merely a privateer with letters of marque. As soon as you will have given me precise explanations in this regard, I will submit it to the King; and you may rest assured that His Majesty’s decision will be in conformity with the rules of the strictest justice, and that the vessel, the Boston, will be treated according to the rules that we follow for all other nations. I have the honor to be very perfectly gentlemen &c.
     